Citation Nr: 0030368	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of a proper initial rating for plantar 
warts, currently assigned a noncompensable evaluation.  

2.  Determination of a proper initial evaluation for 
residuals of a right inguinal herniorrhaphy and laparoscopic 
surgery in the left inguinal area, currently assigned a 
noncompensable evaluation.  

3.  Determination of a proper initial evaluation for 
gastroesophageal reflux disease, currently assigned a 
noncompensable evaluation.  

4.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to December 
1996.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for the 
above-named disabilities, and which assigned noncompensable 
evaluations for those disabilities.  The veteran filed a 
timely appeal, contending in substance, that the severity of 
those service-connected disabilities warrants assignment of 
compensable initial evaluations.  The case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  
The issue with respect to the initial rating assigned for the 
veteran's plantar warts will be addressed in the remand 
portion of this decision.  

As a preliminary matter, the Board observes that in 
conjunction with his substantive appeal, the veteran 
requested to be scheduled for a Travel Board hearing at the 
RO.  By a statement dated in July 2000, the veteran, through 
his service representative, indicated that sufficient 
evidence and argument has been presented in conjunction with 
his notice of disagreement and substantive appeal.  
Therefore, no further hearing was requested.  Accordingly, 
the Board will proceed with its review of the case at this 
time.  Consideration of the veteran's claim involving 
entitlement to a 10 percent evaluation based upon multiple 
noncompensable service-connected disabilities will be 
deferred pending the outcome of the remanded issue.  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of issues involving the veteran's service-connected bilateral 
hernia and gastrointestinal disorders has been obtained by 
the RO.  

2.  The veteran is not objectively shown to manifest any 
residual symptomatology relating to his residuals of a right 
inguinal herniorrhaphy and laparoscopic surgery in the left 
inguinal area.  

3.  The veteran is not shown to experience any recurrence in 
his hernias and any residual scarring resulting from 
corrective surgery is not objectively shown to be tender or 
painful.  

4.  The veteran is not objectively shown to manifest 
significant recurrent epigastric distress with dysphagia, 
pyrosis, or regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of any measurable impairment of 
health.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial compensable 
evaluation for residuals of a right inguinal herniorrhaphy 
and laparoscopic surgery in the left inguinal area have not 
been met.  38 U.S.C.A. §§ 1155, 5107 West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 7338; 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

2.  The criteria for assignment of an initial compensable 
evaluation for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), 4.1-4.14, 4.115, Diagnostic Code 7346 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The VA has a duty to assist the veteran in developing facts 
which are pertinent to his claim.  In the present case, the 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolutions of the issues addressed here has been obtained.  
The evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with the claims addressed here.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence with respect to his claims involving the right 
inguinal herniorrhaphy and the gastroesophageal reflux 
disease is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  


II.  Residuals of Right Herniorrhaphy and Laparoscopic 
Surgery 
in the Left Inguinal Area

Historically, service connection for residuals of a right 
herniorrhaphy and laparoscopic surgery in the left inguinal 
area was granted by an August 1997 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from January 1, 1997.  The veteran appealed that decision 
contending that he suffers from chronic pain and other 
difficulties resulting from his hernia surgery in service.  

The veteran underwent a VA rating examination in March 1997.  
The report of that examination shows that the veteran 
complained of pain on his right side following bilateral 
inguinal herniorrhaphy in service in 1995.  On examination, 
no tenderness was noted.  The veteran did not report any 
dysuria or frequency.  No recurrences of the veteran's 
bilateral hernia were indicated.  The examiner concluded with 
a diagnosis of status-post-laparoscopic surgery for bilateral 
inguinal herniorrhaphies, no tenderness on examination.  

The veteran submitted a statement in which he alleged that he 
experienced recurrent hernias, and that he had tender and 
painful residual scarring from the corrective surgery 
performed in service.  On the basis of his statement, he 
underwent an additional VA rating examination in January 
1999.  The examination report shows that the veteran had a 
benign 2/3-inch scar on both lower abdominal or inguinal 
areas.  The scar was characterized as superficial, nontender, 
and did not interfere with any underlying parts.  The 
examiner offered a diagnosis of a benign scar over both 
inguinal areas.  No recurrences of hernias were indicated.  

VA clinical treatment records dating from December 1997 
through December 1998 show that the veteran complained of 
pain relating to the hernia repairs in June and October 1998.  
Clinical examination did not reveal any recurrence in the 
herniorrhaphies, and the examinations were unremarkable.  It 
was felt at that time that the veteran had developed a 
neuroma in the affected area.  

Inguinal hernias are evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).  Under that diagnostic code a 
noncompensable evaluation is assigned where there is a small, 
reducible hernia, or without true hernia protrusion.  In 
addition, a noncompensable evaluation is contemplated where 
there exists a remediable but not operated hernia.  For 
assignment of a 10 percent evaluation, there must be a post - 
operative recurrent, readily reducible hernia, which is well 
supported by a truss or belt.  A 30 percent evaluation is 
contemplated for small, postoperative recurrent, or 
unoperated remedial hernia, not well supported by a truss or 
not readily reducible.  A 60 percent evaluation, the highest 
rating available under Diagnostic Code 7338, is warranted 
where there is a large, postoperative, recurrent hernia, 
which is not well supported under ordinary conditions, and 
not readily reducible, or when considered inoperable.  
Further, a note appended to Diagnostic Code 7338 states that 
a 10 percent evaluation is to be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent only, added for the second hernia, 
if the latter is of compensable degree.  Id.  

Tender or painful scars are evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  Under that diagnostic 
code, a 10 percent evaluation, the only rating available, is 
assigned where there is scarring which is tender and painful 
on objective demonstration.  A note to Diagnostic Code 7804 
states that the 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on the 
tip of the finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  Id.  

The Board has evaluated the foregoing, and notwithstanding 
the veteran's contentions, finds that the preponderance of 
the evidence is against assignment of a compensable 
evaluation for the veteran's residuals of a right inguinal 
herniorrhaphy and laparoscopic surgery in the left inguinal 
area.  While he has complained of experiencing recurrent 
hernias, and has stated that he has been advised of such by 
his treating physician, such contentions are contraindicated 
by the evidence of record.  While the veteran was noted to 
complain of inguinal pain in June and October 1998, such was 
found not to be the result of his service-connected 
disability, but rather, due to a suspected neuroma.  

Recurrent hernias were specifically not indicated in the 
treatment reports, and both rating examinations did not 
disclose the presence of any recurrences.  Moreover, while 
the veteran has maintained that he experiences tender and 
painful scarring resulting from the surgery he underwent in 
1995, such was not found on objective examination.  Tender or 
painful scarring was not indicated in the clinical treatment 
records, and was not found in the reports of both rating 
examinations.  Accordingly, the Board finds that the criteria 
for assignment of a compensable evaluation for the veteran's 
bilateral inguinal hernias have not been met, and his appeal 
with respect to that issue is denied.  

III.  Gastroesophageal Reflux Disease (GERD)

Historically, service connection for GERD was established by 
an August 1997 rating decision, and an initial noncompensable 
evaluation was assigned, effective from January 1, 1997.  The 
veteran appealed that decision, contending that the initially 
assigned noncompensable evaluation did not adequately address 
the severity of his GERD.  

The report of the March 1997 VA rating examination shows that 
the veteran had experienced GERD in service in 1995, and that 
he had a barium swallow X-ray in 1996.  At the time of the 
examination, the veteran reported that he continued to 
experience some heartburn.  On examination, bowel sounds were 
active, and no organomegaly was indicated.  The veteran 
underwent a barium X-ray, and no significant abnormalities 
were found with respect to the swallowing mechanism.  The 
esophagus, stomach, and duodenum were all normal.  The 
impression was normal upper GI study, and the examiner 
concluded with a diagnosis of GERD.  

The veteran submitted statements in which he asserted that he 
began experiencing an increase in the severity of his GERD, 
beginning in December 1997.  According to the veteran, he was 
found to have signs of epigastric distress including 
inflammation.  The veteran stated that he was placed on 
medication including Zantac, Lanoprazole, and Cisapride, and 
that he experienced side effects from the medication 
including migraine headaches, and other gastrointestinal 
distress.  He indicated that he experienced pyrosis, 
substernal pain, and small episodes of regurgitation.  

Clinical treatment records dating from December 1997 through 
December 1998 show that in December 1997, the veteran was 
seen for complaints involving regurgitation in the morning.  
Antacids were prescribed.  The veteran continued to receive 
treatment, and in February 1998, duodenitis and gastritis 
were noted.  The veteran was placed on increased dosages of 
Cisapride and Lanoprazole.  In June 1998, the veteran 
reported experiencing migraine headaches, and his dosages 
were decreased.  As a result, his headaches were only 
occasional, although he continued to report minimal 
discomfort and reflux, particularly following exercise.  

The veteran underwent an additional VA rating examination in 
January 1999.  The report of that examination shows that the 
veteran continued to complain of experiencing acid 
indigestion, heartburn, and reflux.  The veteran denied 
experiencing any nausea, vomiting, or bleeding.  The examiner 
concluded with a diagnosis of a history of GERD, and noted 
that the veteran's X-rays were completely normal.  On X-ray 
examination, the veteran was specifically not found to have 
any GERD identified.  No hiatal hernia was present, and no 
extravagation or barium were identified.  The duodenal bulb 
and stomach revealed no evidence of an ulcer or mass lesion.  
The duodenal sweep and proximal small bowel pattern was 
unremarkable.  

There are no specific rating criteria or diagnostic codes in 
the Rating Schedule which addresses GERD.  Accordingly, the 
veteran's service-connected GERD has been rated under 
38 C.F.R. § 4.115, Diagnostic Code 7346 (1999), under which 
hiatal hernias are evaluated.  It was determined that the 
veteran's symptomatology most closely approximated the 
symptomatology involving hiatal hernias.  Under Diagnostic 
Code 7346, where two or more symptoms for the 30 percent 
evaluation are shown, but which are of lesser severity, a 10 
percent evaluation is contemplated.  Assignment of a 30 
percent evaluation is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  For 
assignment of a 60 percent evaluation, the highest rating 
available under Diagnostic Code 7346, there must be symptoms 
of pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Id.  

The Board has carefully evaluated the foregoing, and 
concludes that the preponderance of the evidence is against 
assignment of a compensable evaluation under any diagnostic 
code.  The Board acknowledges that the veteran has complained 
of experiencing "severe" symptoms of acid indigestion and 
regurgitation.  The Board also recognizes that the veteran 
has reported that his symptoms materially interfere with his 
lifestyle and employment.  

However, the objective medical evidence fails to disclose 
symptoms to the degree of severity as reported by the 
veteran.  The initial VA rating examination of March 1997 did 
not show any particular symptoms related to the veteran's 
service-connected GERD.  His upper GI barium X-ray was 
completely normal.  The clinical treatment records show that 
he was seen episodically for complaints of acid indigestion, 
and on one occasion was seen for complaints of mild morning 
regurgitation.  Even so, the report of the most recent VA 
rating examination did not disclose the presence of any 
significant abnormalities, and neither GERD nor a hiatal 
hernia was indicated by the barium X-ray.  Further, at that 
time, the veteran did not indicate that he experienced nausea 
or vomiting.  

Given the lack of any physical findings suggestive that the 
veteran suffers from recurrent epigastric distress with more 
than episodic complaints of regurgitation, the Board finds 
that the criteria for assignment of a compensable evaluation 
have not been met.  Therefore, the veteran's appeal with 
respect to the issue of entitlement to a compensable initial 
evaluation for his GERD is denied.  


IV.  Conclusion

The potential application of Title 38 of the Code of Federal 
Regulations (1999), to include the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), has also been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board finds that there is no showing that the disabilities in 
question, residuals of herniorrhaphies and GERD have 
necessitated frequent (or any) periods of hospitalization, 
have markedly interfered with employment, or otherwise render 
impracticable the regular schedular standards.  In this 
regard, the Board observes that while the veteran was seen 
for complaints of inguinal pain, and episodic complaints of 
acid indigestion, he has remained gainfully employed on a 
full-time basis, and has not been hospitalized.  He therefore 
cannot be considered to be incapable of obtaining or 
retaining gainful employment.  

In addition, the Board observes that the Rating Schedule, 
including the rating criteria under which the veteran's 
service-connected disabilities are rated, contemplates higher 
ratings for his service-connected disabilities.  The 
veteran's currently demonstrated symptomatology has not been 
found to warrant assignment of compensable evaluations on a 
schedular basis, and is likewise not found to warrant 
assignment of higher ratings on an extraschedular basis.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture with respect to the veteran's residuals of 
hernias and GERD, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims for initial compensable ratings, the benefit of the 
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5017(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Should the veteran's disability picture change, he may apply 
at any time for increases in his assigned disability ratings.  
See 38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant initial compensable ratings for the 
veteran's service-connected residuals of left and right 
hernias and for his GERD.  


ORDER

The initially assigned noncompensable evaluation for 
residuals of a right inguinal herniorrhaphy and laparoscopic 
surgery in the left inguinal area is appropriate, and 
entitlement to a compensable evaluation for that disorder is 
denied.  

The initially assigned noncompensable evaluation for GERD is 
appropriate, and entitlement to a compensable evaluation is 
denied.  


REMAND

Service connection for plantar warts of the feet was granted 
by an August 1997 rating decision.  A noncompensable 
evaluation was assigned, effective from January 1, 1997.  The 
veteran appealed the RO's decision, contending in substance, 
that the contition of his plantar warts was more severe than 
reflected by the initially assigned noncompensable 
evaluation.  

During the course of the veteran's claim and appeal, the 
veteran underwent two VA rating examinations; one in March 
1997, and the other in January 1999.  In addition, VA 
clinical treatment records dating from December 1997 through 
December 1998 were obtained and associated with his claims 
file.  In his substantive appeal, the veteran indicated that 
he had been treated for his plantar warts by his Health 
Maintenance Organization (HMO) on the advice of his VA 
treating physician.  

The Board observes that while the veteran's VA treatment 
records were obtained, it does not appear that there has been 
any attempt to secure his HMO treatment records.  
Accordingly, the Board finds that in order to fulfill the 
statutory duty to assist the veteran, the RO should seek to 
obtain and associate those treatment records with the 
veteran's claims file.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  Afterwards, the RO should 
adjudicate the veteran's claim for determination of a proper 
initial rating for his plantar warts of the feet on the basis 
of all available evidence.  

Therefore, in order to afford the veteran all due process to 
which he is entitled, the case is REMANDED for the following 
action:  

1.  After contacting the veteran and 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all records pertaining to 
treatment for plantar warts from the 
veteran's HMO.  If no such records are 
available, the RO should so indicate.  

2.  The RO should adjudicate the 
veteran's claim for determination of a 
proper initial rating for his plantar 
warts on the basis of all available 
evidence.  If the RO's determination 
remains unfavorable to the veteran, he 
and his service representative should be 
provided a supplemental statement of the 
case, and should be afforded an 
opportunity to respond before the case is 
returned to the Board for additional 
review.  


The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion, either favorable or 
unfavorable, as to the merits of the veteran's claim.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


